Name: Commission Regulation (EEC) No 2573/90 of 5 September 1990 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  tariff policy
 Date Published: nan

 6. 9. 90 Official Journal of the European Communities No L 243/ 19 COMMISSION REGULATION (EEC) No 2573/90 of 5 September 1990 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . The collection of customs duties or products imported from Spain or Portugal and listed in Annex II to the Treaty, except those covered by Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), shall be totally suspended by the Community of Ten when the duties reach a level of 2 % or less. 2 . Paragraph 1 shall apply mutatis mutandis to specific customs duties which do not exceed 2 % ad valorem. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 75 (4) and 243 (4) thereof, Whereas the Act of Accession makes provision for the possible total suspension of customs duties on agricultural products between which are the subject of trade between Spain and Portugal and the Community of Ten ¢ Whereas the provisions of the Act of Accession include the gradual abolition during the transitional period of customs duties on products listed in Annex II to the Treaty ; whereas this gradual abolition eventually reduces duties to a level at which it is not worthwhile to collect them and whereas collection by the Community of Ten should therefore be totally suspended as soon their level falls to 2 % or less ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the relevant Management Committees, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 .